internal_revenue_service number release date index number -------------------------- ------------- -------------------------------- ----------------------- ------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-154317-04 date date legend x y a b c d trust state date date date year -------------------------------- ein ---------------- ------------- ein ---------------- -------------------------- ssn ----------------- -------------------- ----------------------- ------------------- ---------------------------------------- tin ---------------- ------------- ----------------------- -------------------------- ---------------------- ------- plr-154317-04 dear ----------------- this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts the information submitted states that x was incorporated on date x’s shareholders are a and trust trust is an irrevocable_trust that was established on date by a_trust qualifies as a grantor_trust under sec_678 trust also qualifies as a qualified_subchapter_s_trust qsst trust’s beneficiaries are b c and d x elected to be treated as an s_corporation effective date x timely filed form_8869 qualified_subchapter_s_subsidiary qsub election for its wholly owned subsidiary y to be effective on date however no election was made to treat trust as a qsst further in year the shareholders’ attorneys discovered that the trustee of trust and not b c and d the beneficiaries of trust signed the form_2553 election by a small_business_corporation and that consequently x’s s_corporation_election was ineffective a as president of x represents that for all taxable years x and x’s shareholders have filed their tax returns as if x was an s_corporation trust has passed through all s_corporation items to its beneficiaries b c and d via a k-1 for all taxable years x has filed its tax returns consistent with y being treated as a qsub a as president of x also represents that the circumstances resulting in the ineffectiveness of x’s election to be an s_corporation were inadvertent and that x and x’s shareholders did not intend to engage in tax_avoidance or retroactive tax planning x x’s shareholders b c and d have agreed to make any adjustments that the secretary may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 provides that the term small_business_corporation is a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or plr-154317-04 to obtain shareholder consents the secretary determines that the circumstances resulting in such ineffectiveness were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts and representations submitted we conclude that x’s s_corporation_election was ineffective for the taxable_year beginning on date because x failed to acquire the necessary consents at the time of the election we also conclude that the ineffectiveness of x’s s_corporation_election was inadvertent within the meaning of sec_1362 accordingly we hold that under the provisions of sec_1362 x will be treated as an s_corporation effective date and thereafter provided that x’s s election was not otherwise invalid or terminated under sec_1362 in addition we conclude that trust will be granted an extension of time to file a qsst election effective date and that y will be treated as a valid qsub effective date and thereafter this ruling is contingent on x and all of its shareholders treating x as having been an s_corporation for the period beginning date and thereafter accordingly all of the shareholders of x in determining their respective income_tax liabilities for the period beginning date and thereafter must include their pro_rata share of the separately_stated and non-separately computed items of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 if x or its shareholders fail to treat themselves as described above this ruling shall be null and void this ruling is also contingent on b c and d filing consents with the appropriate service_center indicating that the consents are to be associated with the originally filed form_2553 within days of this letter in addition the ruling is contingent on trust making a valid qsst election effective date with the appropriate service_center within days of this letter a copy of this letter should be attached to b c and d’s consents and trust’s qsst election copies of the letter have been provided for this purpose except as specifically ruled upon above we express no opinion concerning the federal tax consequences of the transactions described above under any other plr-154317-04 provisions of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation whether trust is eligible to elect to be treated as a qsst or whether y is otherwise eligible to be treated as a qsub the code provides that it may not be used or cited as precedent being sent to x’s authorized representative this ruling is directed only to the taxpayer requesting it sec_6110 of pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely enclosures three copies of this letter a copy for purposes beverly katz senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries
